         Case 1:18-cv-02622-ABJ Document 26 Filed 06/08/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WP COMPANY LLC                      )
d/b/a THE WASHINGTON POST,          )
                                    )
                        Plaintiff,  )
                                    )
       v.                           )  Civil Action No. 1:18-cv-2622-ABJ
                                    )
SPECIAL INSPECTOR GENERAL FOR )
AFGHANISTAN RECONSTRUCTION, )
                                    )
                        Defendant.  )
____________________________________)


         NOTICE OF DELIVERY FOR IN CAMERA, EX PARTE INSPECTION

       Defendant Special Inspector General for Afghanistan Reconstruction (“SIGAR”) hereby

provides notice that it has submitted to the Courtroom Deputy for delivery to the Court all

documents containing Exemption 5 redactions for in camera, ex parte inspection. See Minute

Order of June 2, 2020. As SIGAR explained in its reply memorandum in further support of its

motion for summary judgment, there are a total of 50 documents containing Exemption 5

redactions. See Defendant’s Reply and Opposition, ECF No. 23, at 19, n.9 (noting that SIGAR

misidentified some documents on its Vaughn Index as containing Exemption 5 withholdings); see

also Hubbard Supplemental Declaration, ECF No. 24-1, ¶ 26; Updated SIGAR Vaughn Index,

ECF No. 24-2, at 18-20. Ten of the 50 documents containing Exemption 5 withholdings also

contain classified information that is withheld pursuant to Exemption 1. Pursuant to undersigned

counsel’s communication with the Court’s Courtroom Deputy, SIGAR has redacted the classified

information so that the documents are not required to be delivered via the Classified Information

Security Officer and stored in a Sensitive Compartmented Information Facility.
         Case 1:18-cv-02622-ABJ Document 26 Filed 06/08/20 Page 2 of 2




Dated: June 8, 2020                                 Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    ELIZABETH J. SHAPIRO
                                                    Deputy Director, Federal Programs Branch

                                                    /s/ Sophie Kaiser
                                                    SOPHIE KAISER (NY Bar No. 5239751)
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW, Washington, DC 20005
                                                    Phone: (202) 307-2092
                                                    Fax: (202) 616-8470
                                                    Email: sophie.b.kaiser@usdoj.gov

                                                    Counsel for Defendant




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system, which will provide electronic notice and an electronic link to

this document to the following attorney of record.


                                                      /s/ Sophie Kaiser
                                                      SOPHIE KAISER




                                                2
